DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 09/13/21.
Applicant’s election without traverse of Group I in the reply filed on 09/13/21 is acknowledged.
Claims 44, 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/21.
The reply filed 09/13/21 affects the application 16/760,901 as follows:
1.      Claims 1-6, 8, 13-15, 20-25, 27, 32, 33, the invention of Group I are prosecuted by the examiner. Claims 44, 49 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1-6, 8, 13-15, 20-25, 27, 32, 33, 44, 49 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 13, 15, 20-25, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton et al. (US 2017/0226101 A1; of record) in view of Schajnovitz et al. (US 2016/0367578 A1; of record).

metabolism inhibitor and an induction chemotherapy treatment (CT) regimen, thereby treating acute myeloid leukemia in the subject, wherein the iCT regimen comprises administering cytarabine and doxorubicin to the subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and wherein the glutamine metabolism inhibitor is administered for a period of at least 5 days beginning the day after completing the iCT regimen.
Stanton et al. disclose methods of treating cancer (see page 1, [0008]). Furthermore, Stanton et al. disclose that in certain embodiments, the cancer may be acute myeloid leukemia (AML) (see page 4, [0054]).  Also, Stanton et al. disclose glutamine supports cell survival, growth and proliferation of cancer cells, and that the conversion of gtutamine to glutamate via glutaminase is a control point for glutamine metabolism (see page 1, [0002]). In addition, Stanton et al. disclose that glutaminase has been theorized to be a potential therapeutic target for the treatment of diseases such as cancer (see page 1, [0004]). Also, Stanton et al. disclose that conversion of glutamine into glutamate is initiated by the mitochondrial enzyme, glutaminase ("GLS"). There are two major forms of the enzyme, K-type and L-type (see pages 3-4, [0049]). The L-type, also known as "liver-type" or GLS2 and that the K-type, also known as "kidney-type or GLS1 (see pages 3-4, [0049]). Also, Stanton et al. disclose an alternative splice form of GLS1, referred to as glutmainase C or "GAC"; and Stanton et al. also disclose that the compounds may selectively inhibit GLS1, GLS2 and GAC (see pages 3-4, [0049]). Furthermore, Stanton et al. disclose that Glutaminase inhibition may be effective in cancers that have mutations or deletions of the TCA cycle enzymes including isocitrate dehydrogenase (IDH) (see page 5, [0057]). In 
Stanton et al. does not expressly teach combining a glutamine metabolism inhibitor with an induction chemotherapy treatment (iCT) regimen, thereby treating acute myetoid leukemia in the subject, wherein the iCT regimen comprises administering cytarabine and doxorubicin to the subject for a period of 3 days, followed by administering cytarabine alone to the subject for a period of 2 days, and wherein the glutamine metabolism inhibitor is administered for a period of at least 5 days beginning the day after completing the iCT regimen

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, based on the teaching of Stanton et al. and Schajnovitz et al. to administer a divided (multiple day) dose of a glutamine metabolism inhibitor before an iCT regimen of cytarabine and doxorubicin, because Stanton et al. teach effective treatment of AML with the
inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
One having ordinary skill in the art would have been motivated based on the teaching of Stanton et al. and Schajnovitz et al. to administer a divided (multiple day) dose of a glutamine metabolism inhibitor before an iCT regimen of cytarabine and doxorubicin, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen.
It should be noted that based on Stanton et al. an artisan of ordinary skill would have

a decided dose and prevent toxicity to the patient. Also, it is obvious to alter scheduling of  administration such as the administration the glutamine metabolism inhibitor for a period of at least 5 days with administration beginning 4 days after starting the iCT regimen based on factors such as the severity of the disease or condition and the type of patient being treated.
Also, it is obvious to use the glutamine metabolism inhibitor that comprises a small molecule inhibitor, especially since Stanton et al. disclose a crystalline compound or a crystalline salt of a compound having the structure of formula (I), and formula 1 is a small molecule (see page 1, [0005]), and also since Stanton et al. disclose a pharmaceutical preparation suitable for use in a human patient, comprising a crystalline compound or a crystalline salt of a compound of formula (I), and one or more pharmaceutically acceptable excipients (see page 1, [0007]). Furthermore, it is obvious to expect that administration of the glutamine metabolism inhibitor and the induction chemotherapy treatment regimen results in reduced expression of one or more glutamine transporters, as compared to administering only induction chemotherapy, especially since it is obvious to expect that the inhibition of glutaminase enzyme would result in the reduction the production of glutamine and consequently, cause the reduction expression of one or more glutamine transporters. In addition, it is obvious to treat acute myeloid leukemia a patient or subject that is suffering from refractory or relapsed acute myeloid leukemia as taught by Schajnovitz et al. Also, it is obvious to further evaluate a subject the subject to determine if a subject has refractory or relapsed acute myeloid leukemia such as to more appropriately and effectively treat the said subject.

Claims 8, 14, 27, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stanton et al. and Schajnovitz et al. as applied in claims 1 and 20 above, and further in view of 
Bhutia et al. (Biochim Biophys Acta. 2016 October; 1863(10): 2531-2539).
Claim 8 is drawn to the method claim 1, wherein the glutamine metabolism inhibitor comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor, a solute carrier family 38 member 2 (SLC38a2) inhibitor, glutamate-cysteine ligase (GCL) inhibitor, a solute carrier family 7 member 11 (SLC7A11) inhibitor, or a dihydroorotate dehydrogenase (DHODH) inhibitor.
Stanton et al. and Schajnovitz et al. fails to disclose that the glutamine metabolism inhibitor comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor.
Bhutia et al. disclose that the SLC (solute carrier)-type transporters (∼400 in number) in mammalian cells consist of 52 distinct gene families, grouped solely based on the amino acid sequence (primary structure) of the transporter proteins and not on their transport function. Among them are the transporters for amino acids. Fourteen of them, capable of transporting glutamine across the plasma membrane, are found in four families: SLC1, SLC6, SLC7, and SLC38. However, it is generally thought that the members of the SLC38 family are the principal transporters for glutamine (see abstract). Also, Bhutia et al. disclose that owing to the obligatory role of glutamine in growth and proliferation of tumor cells, there is increasing attention on glutamine transporters in cancer biology as potential drug targets for cancer treatment. Selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death. This could represent the beginning of a new era in the discovery of novel anticancer drugs with a st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, based on the teaching of Stanton et al., Schajnovitz et al. and Bhutia et al. to administer a divided (multiple day) dose of a glutamine metabolism inhibitor before an iCT regimen of cytarabine and doxorubicin, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen; and also to include a glutamine metabolism inhibitor that comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor, especially since Bhutia et al. disclose that glutamine transporters in cancer biology are potential drug targets for cancer treatment and that selective blockers of certain glutamine transporters might be effective in preventing the entry of glutamine and other important amino acids into tumor cells, thus essentially starving these cells to death.
One having ordinary skill in the art would have been motivated based on the teaching of Stanton et al., Schajnovitz et al. and Bhutia et al. to administer a divided (multiple day) dose of a glutamine metabolism inhibitor before an iCT regimen of cytarabine and doxorubicin, because Stanton et al. teach effective treatment of AML with the inhibitor, cytarabine and doxorubicin, and Schajnovitz et al. teach combination treatments for AML comprising the claimed iCT regimen; and also to include a glutamine metabolism inhibitor that comprises a solute carrier family 38 member 1 (SLC38a1) inhibitor or a solute carrier family 38 member 2 (SLC38a2) inhibitor, especially since Bhutia et al. disclose that glutamine transporters in cancer biology are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623